PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 					:
Dehon et al.						:
Application No. 16/256,640				:
Filed: 24 January 2019				:
For: TECHNIQUES FOR METADATA 		:
PROCESSING					:


This is a decision on the March 22, 2021, petition (“renewed petition”) requesting reconsideration of the petition under 37 CFR 1.183 filed on June 9, 2020, which was dismissed in the decision on petition mailed on January 22, 2021. The March 22, 2021, petition requests waiver of the requirement of 37 CFR 1.321(d) that the references being disclaimed over in the terminal disclaimer filed on March 22, 2021, be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(4)(ii). 

For the reasons set forth below, the petition under 37 CFR 1.183 is GRANTED.

FEES

Effective October 2, 2020, the fee under 37 CFR 1.20(d) for the filing of a terminal disclaimer increased by $10 to $170. Applicant previously paid the fee of $320 on April 24, 2020 for the filing of two terminal disclaimers. A general authorization to charge any fee owed in connection with the present petition was given on page 4, which the Office is interpreting as an authorization to charge the amount that is due for terminal disclaimers filed on March 22, 2021, which is $20 due to the fee increase, to Deposit Account No. 08-0380. A phone call on April 29, 2021, to Joshua S. Matloff, an attorney of record in the instant application, confirmed the authorization to charge that deposit account for the aforementioned outstanding fee. 

RELEVANT STATUTE AND REGULATIONS

35 U.S.C. 102 provides, in pertinent part:

(a)  NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
*****
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 
(b)  EXCEPTIONS.—
*****
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
***
(C)  the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
(c)  COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.— Subject matter disclosed and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C) if—
(1) the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention;
(2)  the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(3)  the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement. 

37 C.F.R. § 1.104(c)(4)(ii) provides:

Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2)
and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C.
102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c) if:
(A)    The applicant or patent owner provides a statement to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(B)    The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement. 

37 CFR 1.321(d) provides:

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must: 

(1)	    Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section; 

(3)	Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the  patent or any patent granted on the application which formed the basis for the  double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

DECISION

In the present renewed petition requesting reconsideration of the June 9, 2020, petition under 37 CFR 1.183, petitioner  requests waiver of the requirement in 37 CFR 1.321(d) that the reference being disclaimed over in the terminal disclaimer, filed March 22, 2021, be disqualified as prior art as set forth in 37 CFR 1.104(c)(4)(ii). In support of its request, petitioner asserts at pages 1-2 of the present petition the following:

Reference patent US Patent No. 10,235,176 and the above captioned subject Application No. 16/256,640 are not commonly owned. Reference Application No. 16/062,791 and subject Application No. 16/256,640 are not commonly owned. The Reference patent has not been disqualified as prior art under 35 USC § 102(a)(2) as set forth in 37 CFR §1.104(c)(4)(ii). The Reference application has not been disqualified as prior art under 35 USC §102(a)(2) as set forth in 37 CFR §1.104(c)(4)(ii).

35 USC §102(b)(2)(C) provides that disclosures (i.e., the Reference patent and the Reference application) shall not be prior art under 35 USC §102(a)(2) if the subject matter disclosed and the claimed invention by Applicant, not later than the effective filing date (here December 17, 2015) of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. 35 USC § 102(C) provides that a Joint Research Agreement can establish common ownership for this purpose.

Applicants are herewith invoking a Joint Research Agreement to establish that the 35 USC § 102(b)(2)(C) exception applies. On June 9, 2020, Applicants co-filed the requisite Statements under 37 CFR §1.104(c)(4)(ii) together with payment of applicable 

The subject matter disclosed by the Reference patent and the Reference application was developed and Applicant's claimed invention was made by one or more parties to the Joint Research Agreement within the meaning of 35 USC §100(h) and 37 CFR §1.9(e). Specifically, the subject matter of the Reference patent, the Reference application, and the claimed invention was made as a result of the activities undertaken within the scope of the Joint Research Agreement as follows. The Charles Stark Draper Laboratory Inc. ("Draper Labs"), The University of Pennsylvania ("UPenn"), and The National Institute for Research in Data Processing and Automation, of Le Chesnay France ("INRIA") were parties to a Joint Research Agreement within the meaning of 35 USC §100(h) and 37 CFR §1.9(e). The Joint Research Agreement was in effect on or before December 17, 2015, the effective filing date of Applicant's subject application. Inventor Andre DeHon at times was employed by Draper Labs and at other times was employed by UPenn. Inventor Eli Boling was employed by Draper Labs. Inventor Catalin Hritcu was employed by INRIA. Resulting from their activities undertaken within the scope of that Joint Research Agreement: (1) DeHon, Boling, and Hritcu as joint inventors developed the subject matter of the Reference patent, (2) DeHon and Boling as joint inventors developed the subject matter of the Reference application, and (3) DeHon developed and made the subject matter of Applicant's claimed invention.
	…
In an Amendment After Final (AAF) filed on April 24, 2020, Applicants attempted to invoke the Joint Research Agreement and 35 USC § 102(b)(2)(C) exception. Applicant’s AAF amended the Specification and made a statement in accordance with 37 CFR §1.104(c)(4)(ii). Applicant co filed with the AAF a Terminal Disclaimer with qualifying language under 37 CFR §1.321(d).

The Advisory Action dated May 21, 2020 did not enter the AAF and disapproved the Terminal Disclaimer. The Advisory Action noted that the references listed on the Terminal Disclaimer must have been disqualified as prior art as required by 37 CFR §1.321(d), and if not, then a petition under 37 CFR §1.183 requesting waiver of the requirement is needed.
	…
In accordance with the above, Applicant is resubmitting this petition (hereinafter “Second Petition”), resubmitted Terminal Disclaimers under 37 CFR §1.321(d) and resubmitted Statements under 37 CFR §1.104(c)(4)(ii). Applicant is further submitting that the present application is an extraordinary situation in which the subject matter of the Reference Application, Reference Patent, and Subject Application were made subject to a Joint Research Agreement as set forth above, however, the inventorship of the claims in the Subject Application is different from that of the Reference Application and Reference Patent. As a result, the Subject Application is owned by a different combination of owners than the Reference Application and the Reference Patent. Therefore, a traditional 
	…
In order for justice to be served, Applicant's respectfully request waiver of Rule 321(d)'s requirement that the Reference patent and the Reference application must have been disqualified as prior art. Applicant's Terminal Disclaimer meets all other requirements of Rule 321(d). Applicant further has described how it set forth an extraordinary situation in which relief should be granted. Applicant's representative will be filing the Terminal Disclaimer together with a reply to the Office Action in due course. Acceptance and grant of this Second Petition is respectfully requested. 

The renewed petition under 37 CFR 1.183 has been fully considered.

As an initial matter, the Office’s procedures instruct examiners to apply a nonstatutory double patenting (NSDP) rejections if there are patentably indistinct claims between an application under examination or patent under reexamination and a reference patent/application and (1) the patents/applications have a common (joint) inventor or applicant (see §§ 804 and 804.03 of the Manual of Patent Examining Procedure (MPEP) (9th Edition, Revision 10.2019)), (2) the patents/applications have at least one common owner/assignee (see In re Hubbell, 709 F.3d 1140, 1146-47, 106 USPQ2d 1032, 1037-38 (Fed. Cir. 2013) and MPEP § 804), or (3) the reference patent/application is subject to a joint research agreement and is treated as commonly owned for purposes of double patenting analysis (see MPEP §§ 2146.03, 804, and 804.03).  As a result of these procedures, a NSDP rejection may be applied in a pending application or patent under reexamination whether or not the reference application/patent, whose claims are the basis for the nonstatutory double patenting rejection, is available as prior art for purposes of anticipation or obviousness. The Office’s procedures are consistent with how the courts have applied NSDP rejections, but results in NSDP rejections in which the filing of a terminal disclaimer under 37 CFR 1.321(d) cannot obviate the nonstatutory double patenting rejections in certain circumstances when the reference patent/application and claimed invention are subject to a joint research agreement (JRA). 

The provisions of 37 CFR 1.321(d) do not provide a mechanism to file a terminal disclaimer based on a JRA (JRA TD) in situations where the instant application and the references meet the statutory requirements to be deemed commonly owned pursuant to 35 U.S.C. 102(c), but the references are not prior art that may be disqualified under 35 U.S.C. 102(b)(2)(C) (as implemented by 37 C.F.R. § 1.104(c)(4)(ii) and required by 37 C.F.R. § 1.321(d)).  This is the situation for which the instant petition was filed.  Specifically, applicant met the requirements in 37 CFR 1.104(c)(4)(ii) (except the prior art requirement) to establish in the file record of the instant application that the claimed invention of the instant application and the subject matter of the references listed in the JRA TD were under a JRA by:



(2) Amending the specification on June 9, 2020, to name the parties to the JRA. The fee under 37 CFR 1.71(i) was not required for the amendment because it was timely filed in accordance with 37 CFR 1.71(g)(2).

Petitioner and the examiner are in agreement that the references listed in the JRA TDs filed on March 22, 2021 are not prior art to the claimed invention of the instant application.

In view of the present facts and circumstances, it is in the interest of justice to waive the requirement in 37 CFR 1.321(d) that the references be prior art that is disqualified as set forth in 37 CFR 1.104(c)(4)(ii) in order for petitioner to able to file the terminal disclaimers under this provision to obviate the nonstatutory double patenting rejections of record based on the references listed in the terminal disclaimers. Accordingly, the renewed petition under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.321(d) that the references being disclaimed over in the terminal disclaimers filed on March 22, 2021, be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(4)(ii) is granted.

CONCLUSION

1.	The renewed petition filed on March 22, 2021, under 37 CFR 1.183 is granted.

2.	The terminal disclaimers filed on March 22, 2021, are being forwarded to the paralegal staff for processing in view of the present decision.

3.	Telephone inquiries concerning this matter may be directed to the undersigned at (571) 	272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET